Opinion
Per Curiam,
We are of the opinion that the court below properly granted the equitable relief sought, i.e., the rescission of a quitclaim deed executed by the plaintiff to the defendant on the authority of First National Bank of Sunbury v. Rockefeller, 333 Pa. 553, 5 A. 2d 205 (1939), since all the circumstances giving rise to the equitable consideration in Rockefeller are here both present and applicable.
However, here, as in Rockefeller, it was the careless error of the plaintiff itself which the plaintiff seeks to correct, and which the plaintiff had the responsibility to prevent. Since the plaintiff was not induced to sign the quitclaim deed by any fraud, misrepresentation or improper conduct on the part of the defendant, all the costs necessary for the rectification of the error should be borne by the plaintiff.
Decree affirmed at appellee’s cost.